Name: Commission Regulation (EC) No 1557/96 of 30 July 1996 setting the trigger levels for additional import duties on certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  trade;  EU finance;  international trade;  tariff policy
 Date Published: nan

 No L 193/8 ran Official Journal of the European Communities 3 . 8 . 96 COMMISSION REGULATION (EC) No 1557/96 of 30 July 1996 setting the trigger levels for additional import duties on certain fruit and vegetables Whereas the Management Committee for fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in par ­ ticular Article 24 (4) thereof, Whereas Article 2 of Commission Regulation (EC) No 1555/96 of 30 July 1996 on rules of application for addi ­ tional import duties on fruit and vegetables (3), provides for the trigger levels and periods to be fixed; Whereas Article 5 (4) of the Agreement on Agriculture (4) lays down the criteria in accordance with which the Commission is to set the trigger levels for additional duties on certain fruit and vegetables; whereas Article 5 (6) permits trigger periods to be set on the basis of the characteristics of perishable and seasonal products; Whereas, in application of the abovementioned criteria, the trigger levels should be set at the volumes and for the periods given in the Annex hereto; Article 1 The trigger levels for the additional import duties referred to in Article 2 of Regulation (EC) No 1555/96 for the 1996/97 marketing year shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 1 September 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p. 1 . (2) OJ No L 132, 16. 6. 1995, p. 8 . (3) See page 1 of this Official Journal . (4) OJ No L 336, 23. 12 . 1994, p . 22. 3 . 8 . 96 EN I Official Journal of the European Communities No L 193/9 ANNEX CN code Trigger period Trigger level (tonnes) Description 1 October 1996 to 31 December 1996 59 923 Tomatoes0702 00 40 0702 00 45 0702 00 50 0702 00 15 0702 00 35 565 598 202 September 1996 1 December 1996 to 31 May 1997 Oranges0805 10 61 0805 10 65 0805 10 69 0805 10 01 0805 10 05 0805 10 09 0805 10 11 0805 10 15 0805 10 19 0805 10 21 0805 10 25 0805 10 29 0805 10 31 0805 10 33 0805 10 35 243 851 Clementines1 November 1996 to end February 1997 1 November 1996 to end February 1997 90 504 Mandarins , including tangerines , satsumas, wilkings and similar citrus hybrids Lemons Apples 0805 20 31 0805 20 11 0805 20 33 0805 20 35 0805 20 37 0805 20 39 0805 20 13 0805 20 15 0805 20 17 0805 20 19 ex 0805 30 30 0805 30 40 0805 30 20 ex 0808 10 92 ex 0808 10 94 ex 0808 10 98 0808 10 51 0808 10 53 0808 10 59 0808 10 61 0808 10 63 0808 10 69 ex 0808 20 57 0808 20 67 0808 20 31 0808 20 37 ex 0707 00 25 0707 00 30 1 September 1996 to 31 December 1996 1 January 1997 to 31 May 1997 1 September 1996 to 31 December 1996 1 January 1997 to 31 March 1997 1 April 1997 to 30 June 1997 1 September 1996 to 31 December 1996 1 January 1997 to 30 April 1997 1 September 1996 to 31 October 1996 89 313 175 189 1 254 523 1 746 872 1 559 772 669 866 524 006 7 808 Pears Cucumbers